Mr. Justice McBride
delivered the following opinion.
I concur in the conclusion arrived at by the Chief Justice, but not entirely upon the same grounds. This case rests upon one proposition, namely, whether the posting of a notice of a special election, in the manner required by law, is a jurisdictional' matter, requiring the same strictness of compliance as a public road notice or whether a substantial compliance will be sufficient. I do not suppose it will make any great difference whether thirsty citizens of Union County get their supplies at licensed saloons, as they have been wont to do for these many years, or are compelled to adopt the inconvenient methods frequently practiced in the so-called “dry counties,” but the principle involved here is far-reaching. Local option elections are not the only special elections in which citizens are likely to be required to participate. Special elections to fill *246vacancies in office may be called by proclamation of the Governor, and I hesitate to adopt a rule which will say that the citizens of a State or county, or even a precinct, may be disfranchised by the failure of a careless or fraudulent officer to post a single notice. Suppose a special election for the entire State should be called upon some measure or office. If the failure to post a notice in Kamela precinct disfranchises more than 3,000 voters in Union County, then a like failure in the smallest precinct in the State would disfranchise every voter in the commonwealth. There are decisions taking both views of this question, but I think a fair view, and that most consonant with justice, is that unless there is some probability that a trifling failure apparently negligible has, in fact, changed the result, or there is some reasonable ground for doubt on that question, it ought not to avoid the election even in the precinct where the mistake occurred. I believe the statute so far directory that a substantial compliance is all that is necessary, and that jurisdiction comes in the first instance from the petition and order of the court submitting the question of prohibition to a vote, and not from the notice, which is a mere ■incident.
Speaking of statutes similar to the one under consideration a learned author says: *247exercising the duty would result if such requirements were essential or imperative.” Maxwell, Interp. Stat. 556, 557.
*246“It may, perhaps, be found generally correct to say that nullification is the natural and usual consequence of disobedience, but the question is in the main governed by considerations of convenience and justice; and, when that result would involve general inconvenience or injustice to innoeént persons, or advantage to those guilty of the neglect without promoting the real aim and object of the enactment, such an intention is not to be attributed to the legislature. * * When a public duty is imposed, and the statute requires that it shall be performed in a certain manner, or within a certain time, or under other specified conditions, such prescriptions may well be regarded as directory only, when injustice or inconvenience to others who have no control over those
*247Every word above cited applies forcibly to the case at bar. The statute imposed a duty on the sheriff, to wit, to post five notices in every precinct in Union County. He failed in that duty in one precinct. Now, shall the law be so construed as to punish 3,000 innocent voters for his malfeasance, or shall they be allowed to have their votes counted, and the consequences of his neglect be visited upon the sheriff ? The latter course seems to me to be the one justice and sound law dictate in this case.